DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell et al (U.S PG Pub 20110048625A1).
Regarding claim 1, Caldwell is drawn to a method for reducing graphene film thickness and transferring graphene films from a donor substrate to a handle/target substrate by applying a bonding material (i.e. adhesive layer) (Abstract). Caldwell discloses the process as claimed in the instant claim (Figure 5; [0017-0018]; [0023-0024]). Caldwell discloses forming a graphene layer (atomically thin layer) on a donor substrate (a SiC susbtrate (as disclosed also in instant specification pg. 10, lines 1-5)) [0018], and further discloses applying an adhesive layer/film, wherein the adhesive layer is BCB (also as disclosed in instant specification pg. 10, lines 10-22), onto the donor substrate (i.e. onto the donor substrate and graphene structure) (Figure 5; [0023-0024]). Caldwell further discloses applying heat and pressure (baking under pressure) to bond a target substrate and donor substrate, by bringing the target substrate and donor substrate together [0023], and wherein the donor substrate is then removed by cleaving [0023]. Caldwell has also disclosed the handle substrate being silicon oxide (SiO2) [0022], which is as disclosed also in the instant specification (pg. 10, lines 4-9). Further, Caldwell discloses forming multiple layers or stacks [0009 & 0024], and discloses that the same exact process can be repeated for forming the stacks or multiple layers of graphene. 
Regarding claims 17-20 & 30, the instant limitations have been disclosed by Caldwell (see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al (U.S PG Pub 20110048625A1). 
Regarding claim 21, Caldwell discloses a repeating of the procedure to form a stacking of graphene layers [0024] with or without intermediate layers to separate them [0024], which would mean that a first and second (or more) graphene layers are stacked together and are in contact with each other. Further, as Caldwell discloses repeating the procedure as disclosed to form the stacked structure, it would mean the application of a second graphene layer on a donor substrate to a graphene and target substrate laminate, wherein the second graphene layer is in contact with the first graphene layer (either directly or through the adhesive layer/film) and wherein the lamination or heat and press process is repeated to bond the second graphene layer and the first graphene layer, and wherein after the bonding process, the donor substrate is removed, as in the original procedure, which is merely repeated to form the stacking of the graphene layers. Thus, the instant limitations are obvious to an ordinarily skilled artisan in light of the disclosure of forming stacked layers of graphene by Caldwell. Further, the courts have held that the use of a known technique to improve similar devices/methods/products in the same way is obvious and a matter of ordinarily skill in the absence of new and unexpected results (MPEP 2143 I (C)). 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al (U.S PG Pub 20110048625A1) and Treossi et al (U.S PG Pub 20170338312A1).
Regarding claim 29, Caldwell has not explicitly disclosed the adhesive layer being covered by a thin compliant material. However, this is known in the art from Treossi. 
Treossi, is also drawn to the art of transferring graphene layers from one substrate to another substrate [0003]. Treossi discloses attaching a protective layer to the first adhesive layer and second adhesive layers of the stack/laminate of graphene and target substrates [0058 & 0020 & 0015 & 0016], and further discloses that the protective layer can be a thermoplastic polymer film (i.e. thin compliant material – thermoplastic polymers are known to be flexible/compliant and thin. Further, no specific material has been mentioned in the instant specification for the thin compliant material, and thus the polymer film is interpreted as meeting the limitation of a thin compliant film).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Caldwell, with the step of providing a protective layer that is a polymer film on the adhesive layers, as disclosed by Treossi, in order to be able to protect the graphene stacks during shipping or storage [0058].

Allowable Subject Matter
Claims 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses the instant limitations of claim 22, specifically the limitations of “forming an assembly comprising said adhesion layer and at least one structure, said assembly being formed at the donor substrate and/or at the target substrate; bringing together the target substrate and the donor substrate such that at least a portion of said first atomically thin layer is arranged against said at least one structure, and said adhesion layer is arranged against said target substrate; and bonding together the donor substrate, the assembly and the target substrate”. Claims 23-28 all depend on claim 22 and thus are also objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gong (U.S Patent 9039886B2 - drawn also to transferring graphene), Hong (U.S Patent 8916013B2 - drawn also to transferring graphene), Chua (U.S PG Pub 20140087191A1 - drawn also to transferring graphene), Artiguie (U.S PG Pub 20200308005A1 - drawn also to transferring graphene), Johnson (U.S PG Pub 20180257359A1 - drawn also to transferring graphene).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712